J-S20039-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    MARK BIGGS A/K/A SALADINE                  :
    SWEETS,                                    :
                                               :   No. 3558 EDA 2015
                      Appellant                :

              Appeal from the Judgment of Sentence July 22, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0015926-2013


BEFORE:       BOWES, J., OTT, J. and FORD ELLIOTT, P.J.E.

MEMORANDUM BY OTT, J.:                                     FILED MAY 12, 2017

        Mark Biggs a/k/a Saladine Sweets (hereinafter “Biggs”), appeals from

the judgment of sentence entered on July 22, 2015, in the Philadelphia

County Court of Common Pleas.              The trial court sentenced Biggs to an

aggregate term of 15 to 30 years’ imprisonment following his jury conviction

of attempted murder, criminal conspiracy, and violations of the Uniform

Firearms Act.1 On appeal, Biggs challenges the sufficiency of the evidence

supporting his convictions, the court’s jury charge on identification, and the

discretionary aspects of his sentence. For the reasons below, we affirm.

        The trial court aptly summarized the facts underlying Biggs’ conviction

as follows:
____________________________________________


1
    See 18 Pa.C.S. §§ 901, 903, and 6101 et seq., respectively.
J-S20039-17


           On June 17, 2013, around nine o’clock in the evening,
     Lakeisha Jessie was with her sons Sahih Johnson and Jahih Yates
     in North Philadelphia. Sahih asked his mother if he could spend
     the night at a friend’s house. When Lakeisha said no, Sahih
     called her a “bitch.” After this disagreement, Lakeisha’s nephew
     Robert Jackson walked by, and Lakeisha asked him to “beat up”
     Sahih for disrespecting her.       Robert continued the physical
     confrontation with Sahih until Lakeisha told him to stop.

           Later that evening, Robert and Sahih encountered one
     another and began fighting again. Lakeisha then noticed that
     her son Jahih’s father, Monroe Yates (hereinafter, [Yates]), was
     arguing with Robert as well.     At this time Lakeisha called
     Robert’s mother, her sister Kimberly Jessie, to pick up her son.
     When Lakeisha told [Yates] to leave Robert alone, he walked
     away towards Franklin Street.

           Kimberly Jessie was with friends nearby on 10th Street
     when Lakeisha called her. As she walked down 9th Street near
     Pike Street to find her son Robert, Kimberly passed [Yates] and
     [Biggs]. She stopped to speak to [Yates] about the incident.
     While they were speaking, Kimberly’s sons Robert, Raheim and
     Tyreek approached them. Raheim said, “Nobody is going to do
     anything. Nobody is going to touch my family.” This made
     [Biggs] and [Yates] angry, and Kimberly walked them across the
     street. [Biggs] and [Yates] left together in a white vehicle.

            At approximately 10:30 that evening, Officers Dayton
     Bennett and Joseph Marion responded to a report of shots fired
     in the area of 9th and Pike Streets. The initial call reported five
     or six shots fired. Upon arrival, the officers found a group of
     around 20 people gathered in the area. They also saw Kimberly
     Jessie lying on the curb between Percy and Delhi Streets. She
     had been shot and was in distress, screaming “They tried to
     shoot my son. They tried to shoot my son. The mother f-ers
     tried to shoot my son.” Kimberly testified that she was shot in
     the right thigh, and that the bullet entered from the back and
     exited the front of her leg.

           Lakeisha Jessie was also at the scene and spoke to Officer
     Marion when he arrived. Lakeisha identified [Biggs] and [Yates]
     as the shooters to Officer Marion at this time. Once Kimberly
     was transported to the hospital, Lakeisha was brought to East
     Detective’s Division to make an official statement. Detectives
     Kahlan and Daley interviewed Lakeisha at about 11:35 PM. At


                                    -2-
J-S20039-17


     this time, Lakeisha again identified [Biggs] and [Yates] as the
     individuals who had shot at her nephew, Raheim Jackson, and
     his mother Kimberly. She stated that she saw both men holding
     black handguns.

            After being treated for her injuries, Kimberly Jessie was
     also interviewed by Detectives Kahlan and Daley that night.
     Detective Daley described her as “hysterical. She was in a lot of
     pain. She was upset, angry, a lot of emotions.” Kimberly had
     brought the jeans she had been wearing to the detectives, who
     placed them on a property receipt.         During this interview,
     Kimberly also identified [Biggs] and [Yates] as the shooters, and
     circled both of their pictures. She told detectives that she saw
     each man holding a handgun, one black and one silver.
     Although the interview was cut short due to the pain Kimberly
     was in, she was able to review and sign her statement that
     evening.

           Detectives Ellis and McCullough processed the scene of the
     shooting to search for evidence. After an initial search of the
     area did not yield any results, they went to Temple University
     Hospital to speak to Kimberly Jessie, who was still being treated
     at that time. They learned that she had been shot closer to 9 th
     Street, and returned to the scene to refocus their search. They
     discovered two fired cartridge casings east of 9th Street, in an
     area that had not been previously secured as part of the crime
     scene. The first casing was found under a Chevrolet Impala
     parked at the southeast corner of 9th and Pike Streets. The
     second casing was recovered from under a Toyota Corolla in the
     same area. The Toyota Corolla appeared to have a bullet hole in
     the hood. Both fired cartridge casings were of the same make
     and model. Firearms examiner Letitia Cannon examined the
     fired cartridge casings and concluded that they had been fired
     from the same firearm.

           Another bullet went into the home of Della Jamison at
     3900 North Delhi Street, at the corner of Pike Street. Ms.
     Jamison testified that she had heard what sounded like gunshots
     that evening, and thought something may have hit her house.
     Upon going upstairs later that night, she found damage to a hat
     and perfume bottle. Officer Malcolm Scott investigated Ms.
     Jamison’s house the next day when she reported the damage.
     In his report, Officer Scott noted that a “possible bullet went
     through the front bedroom wall, traveled through the middle
     bedroom, and is lodged in the bedroom wall.”

                                   -3-
J-S20039-17


             On August 10, 2013, Sergeant Wali Shabazz was making
       an unrelated car stop at 10th and Butler Streets in the same
       neighborhood as the shooting and was approached by Kimberly
       Jessie. After finishing the car stop, Sergeant Shabazz walked
       over to Kimberly to speak with her. She told him that he should
       “be looking for the people that shot me,” and that she was
       “scared for myself and my kids.” Sergeant Shabazz asked her
       for the names of the men who shot her, and she responded with
       [Biggs] and [Yates’s] names.

             Sergeant Shabazz found a warrant for Monroe Yates [],
       and went to the address listed at the 3900 block of Franklin
       Street. When [Yates] came to the door, Sergeant Shabazz, who
       was in full uniform, told him he was there to respond to a
       burglary alarm. When [Yates] replied that he did not have an
       alarm. Sergeant Shabazz excused himself and called for backup.
       When Sergeant Shabazz returned to the door, [Yates’s] wife
       answered. [Yates] then tried to slam the door on Sergeant
       Shabazz and ran towards the back of the house. Sergeant
       Shabazz pursued him to the back door and was able to place
       [Yates] under arrest.

             Sergeant Shabazz remained in touch with Kimberly Jessie
       regarding [Biggs], whose whereabouts were still unknown at the
       time. [Biggs] was not present in the City of Philadelphia, and
       was eventually apprehended by United States Marshalls (sic) on
       November 8, 2013.

Trial Court Opinion, 6/27/2016, at 2-6 (record citations omitted).

       Biggs and Yates were subsequently indicted by a grand jury on

charges of attempted murder, criminal conspiracy, persons not to possess

firearms, firearms not to be carried without a license, and carrying firearms

on public streets in Philadelphia.2 The cases proceeded to a joint jury trial

____________________________________________


2
  18 Pa.C.S. §§ 901, 903, 6105(a)(1), 6106(a)(1), and 6108, respectively.
The co-defendants were also charged with possessing an instrument of
crime, but that charge was later nolle prossed. See 18 Pa.C.S. § 907(a).




                                           -4-
J-S20039-17



commencing on January 21, 2015.                At trial, both Kimberly and Lakeisha

repudiated their prior statements to police. See generally N.T., 1/21/2015,

at 41-53; N.T., 1/22/2015, at 33-47.               Kimberly testified she had “no

recollection” of the events shortly before the shooting, or of testifying at the

grand jury hearing.       N.T., 1/21/2015, at 53-55, 67.        Moreover, Lakeisha

testified that she did not witness the shooting.           N.T., 1/22/2015, at 54.

Nevertheless, on January 28, 2015, the jury returned a verdict of guilty on

all charges.    Sentencing was deferred until July 22, 2015.          On that day,

represented by new counsel, Biggs was sentenced to an aggregate term of

10 to 20 years’ imprisonment.3

       Biggs filed both a timely motion for reconsideration of sentence, in

which he emphasized several mitigating factors, and a post-sentence motion

for extraordinary relief, in which he asserted the ineffectiveness of trial

counsel for failing to interview critical witnesses and present a claim of self-

defense.4    The motions were denied by operation of law on November 23,
____________________________________________


3
  Specifically, the court imposed the following sentence: (1) 10 to 20 years
for attempted murder; (2) a concurrent 10 to 20 years for conspiracy; (3) a
consecutive five to 10 years for persons not to possess firearms; (4) a
concurrent three to six years for carrying a firearm without a license; and
(5) a concurrent one to two years for carrying a firearm on a public street in
Philadelphia.
4
 In the motion, Biggs claimed at least one witness who was not interviewed
by police saw Raheim “with a firearm immediately prior to the shooting.”
Motion for Extraordinary Relief Pursuant to Rule 704(B) and Rule 720(C),
8/3/2015, at ¶ 6.




                                           -5-
J-S20039-17



2015. Thereafter, counsel filed a timely notice of appeal, and a motion to

withdraw, stating he had not been retained for purposes of an appeal. See

Motion to Withdraw as Counsel, 11/24/2015, at ¶ 7. The trial court granted

the motion to withdraw and appointed present counsel to represent Biggs on

appeal.5

       In his first issue, Biggs argues the evidence was insufficient to support

his convictions of attempted murder and conspiracy.6            Specifically, he

asserts the Commonwealth did not prove he possessed a “specific intent to

kill” necessary for his attempted murder conviction, or that he and Yates had

a “shared criminal intent” to commit a crime necessary for his conspiracy

conviction. Biggs’ Brief at 22, 29.

       Our review with respect to a sufficiency of the evidence challenge is

well-settled:

       The standard we apply … is whether viewing all the evidence
       admitted at trial in the light most favorable to the verdict winner,
____________________________________________


5
  On December 2, 2015, the court ordered Biggs to file a concise statement
of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). After
requesting and being granted an extension of time due to the unavailability
of the trial transcripts, Biggs complied with the court’s directive on April 2,
2016.
6
  Although Biggs also makes a general assertion that the evidence was
insufficient to support his firearms convictions, he fails to elaborate on that
claim in his argument. See Biggs’ Brief at 22. Therefore, we find his
objection to those convictions waived. See Commonwealth v. Bullock,
948 A.2d 818, 823 (Pa. Super. 2008) (finding claim abandoned when
appellant did not develop claim in his brief), appeal denied, 968 A.2d 1280
(Pa. 2009). See also Pa.R.A.P. 2119(a).



                                           -6-
J-S20039-17


     there is sufficient evidence to enable the fact-finder to find every
     element of the crime beyond a reasonable doubt. In applying
     [the above] test, we may not weigh the evidence and substitute
     our judgment for the fact-finder. In addition, we note that the
     facts and circumstances established by the Commonwealth need
     not preclude every possibility of innocence.           Any doubts
     regarding a defendant’s guilt may be resolved by the fact-finder
     unless the evidence is so weak and inconclusive that as a matter
     of law no probability of fact may be drawn from the combined
     circumstances. The Commonwealth may sustain its burden of
     proving every element of the crime beyond a reasonable doubt
     by means of wholly circumstantial evidence.           Moreover, in
     applying the above test, the entire record must be evaluated and
     all evidence actually received must be considered. Finally, the
     trier of fact while passing upon the credibility of witnesses and
     the weight of the evidence produced, is free to believe all, part
     or none of the evidence.

Commonwealth v. Truong, 36 A.3d 592, 597 (Pa. Super. 2012) (en banc)

(quotation omitted), appeal denied, 57 A.3d 70 (Pa. 2012).

      Considering first Biggs’ conviction of attempted murder, we note: “A

conviction for attempted murder requires the Commonwealth to prove

beyond a reasonable doubt that the defendant had the specific intent to kill

and took a substantial step towards that goal.”          Commonwealth v.

Blakeney, 946 A.2d 645, 652 (Pa. 2008), citing 18 Pa.C.S. §§ 901, 2502,

cert. denied, 555 U.S. 1177 (2009). Moreover, we must bear in mind:

     “The Commonwealth may establish the mens rea … specific
     intent to kill, solely from circumstantial evidence.” Further, our
     Supreme Court has repeatedly determined that “[t]he use of a
     deadly weapon on a vital part of the body is sufficient to
     establish the specific intent to kill.”

Commonwealth v. Tucker, 143 A.3d 955, 964 (Pa. Super. 2016) (internal

citations omitted), appeal denied, ___ A.3d ___, 2017 WL 401331 (Pa. Jan.

30, 2017).


                                    -7-
J-S20039-17



      Here, Biggs contends the Commonwealth failed to prove beyond a

reasonable doubt that he possessed the requisite specific intent to kill. He

argues     “the    incident   that   resulted   in   the   shooting   apparently   was

spontaneous and not premeditated. The worst case scenario was that [he]

may have intended to injure others, but did not intend to kill them.” Biggs’

Brief at 25.        Biggs emphasizes the “numerous inconsistencies in the

testimony presented by the Commonwealth[,]” and proclaims that if he did

“in fact, shoot at anyone, it was in self-defense since it was alleged that

Raheim Jackson was in possession of a weapon and pointed it in a

threatening manner.” Id. at 23.

      Our review of the trial testimony reveals ample support for the jury’s

verdict.   In their statements to police, both Lakeshia and Kimberly stated

Biggs and Yates fired numerous shots at Kimberly’s son, Raheim. See N.T.,

1/21/2015, at 47-48 (Kimberly stated Biggs fired “at least five or six shots”

and Yates “fired numerous times also”); N.T., 1/22/2015, at 43 (Lakeshia

stated she believed Biggs and Yates “both shot four times”). See also N.T.,

1/22/2015, at 72 (witness Della Jamison testifed she heard “several”

gunshots).        In fact, Lakeshia told police that Biggs approached Raheim,

asked to talk to him for a minute, and then pulled a gun from his waist. Id.

at 37.     She further stated, Biggs “pointed the gun at Raheim and then

Raheim ran toward 10th [Street] while [Biggs] was shooting at him.”                Id.

Although both Lakeisha and Kimberly disavowed their prior statements at

trial, the jury was free to find their later repudiations incredible.              See

                                          -8-
J-S20039-17



Truong, supra. Moreover, the jury could infer that the actions of Biggs and

Yates, in firing numerous shots at Raheim after having a confrontation with

him earlier that evening, evidenced a specific intent to kill.             See

Commonwealth v. Manley, 985 A.2d 256, 272 (Pa. Super. 2009)

(evidence that appellant fired multiple shots at the victim, five of which

struck the victim although not in a vital organ, was sufficient for the jury to

infer the appellant had a specific intent to kill), appeal denied, 996 A.2d 491

(Pa. 2010). See also Commonwealth v. Chambers, 980 A.2d 35, 47 (Pa.

2009) (“[I]t is well-established in Pennsylvania law that the specific intent to

kill can be formed in a fraction of a second, and may be found whenever the

defendant acts with a conscious purpose to bring about the death of the

victim.”), cert. denied, 560 U.S. 928 (2010).        Accordingly, we find the

evidence was sufficient to support Biggs’ conviction of attempted murder.

      Biggs also challenges his conviction of conspiracy.

       “To sustain a conviction for criminal conspiracy, the
      Commonwealth must establish the defendant: 1) entered into
      an agreement to commit or aid in an unlawful act with another
      person or persons; 2) with a shared criminal intent; and 3) an
      overt act was done in furtherance of the conspiracy.”

         Circumstantial evidence may provide proof of the
         conspiracy.     The conduct of the parties and the
         circumstances surrounding such conduct may create a web
         of evidence linking the accused to the alleged conspiracy
         beyond a reasonable doubt. Additionally:

            An agreement can be inferred from a variety of
            circumstances including, but not limited to, the
            relation between the parties, knowledge of and
            participation in the crime, and the circumstances and
            conduct of the parties surrounding the criminal

                                     -9-
J-S20039-17


               episode. These factors may coalesce to establish a
               conspiratorial agreement beyond a reasonable doubt
               where one factor alone might fail.

        Furthermore, “flight, along with other circumstantial evidence,
        supports the inference of a criminal conspiracy.”

Commonwealth v. Devine, 26 A.3d 1139, 1147 (Pa. Super. 2011)

(internal citations omitted), appeal denied, 42 A.3d 1059 (Pa. 2012). See

18 Pa.C.S. 903.

        Again, our review of the record reveals sufficient evidence to support

the jury’s verdict. Although Biggs claims the Commonwealth failed to “prove

an agreement, a shared criminal intent or a common scheme or plan to

commit any crime[,]”7 we disagree.             As the Commonwealth explains in its

brief, Biggs “and his conspirator confronted Raheim Jackson together; left

together; returned, armed, together; shot at him together; and fled

together.”     Commonwealth’s Brief at 11.          See N.T., 1/22/2015, at 36-40

(Lakeisha’s police statement).        These facts circumstantially establish Biggs

and Yates agreed to kill Raheim, and took a substantial step toward

completing their goal.       See Devine, supra (evidence sufficient to support

convictions of conspiracy and third degree murder; after confrontation with a

group outside his home, appellant retreated into the house, waited for

others to arrive with weapons, and then appellant and friends confronted




____________________________________________


7
    Biggs’ Brief at 29.



                                          - 10 -
J-S20039-17



group, which led to the shooting of a bystander). Accordingly, no relief is

warranted on this claim.

        Moreover, to the extent Biggs claims he acted in self-defense because

“it was alleged that Raheim Jackson was in possession of a weapon and

pointed it in a threatening manner,”8 we emphasize no evidence supporting

such a claim was presented at trial. It is well-established that once there is

any evidence before the factfinder which supports a claim of self-defense,

the Commonwealth bears the burden of disproving the claim beyond a

reasonable doubt. See Commonwealth v. Smith, 97 A.3d 782, 787 (Pa.

Super. 2014). Here, however, Biggs did not testify at trial or present any

evidence supporting his assertion that he acted in self-defense.9 Nor did the

Commonwealth’s evidence support a self-defense claim.           Indeed, both

Lakeisha and Raheim, himself, testified that Rahiem did not possess or

display a gun on the night of the shooting. See N.T., 1/22/2015, at 63, 66;

N.T., 1/23/2015, at 53. Accordingly, because no evidence was presented to

establish Biggs’ belated contention that he was defending himself, his self-

defense argument necessarily fails.




____________________________________________


8
    Biggs’ Brief at 29.
9
  We note Biggs makes general statements in his brief that Raheim
possessed a weapon and pointed it in a threatening manner, without
providing any citation to the trial transcript. See Biggs’ Brief at 8, 29, 30.



                                          - 11 -
J-S20039-17



      Next, Biggs asserts the trial court’s identification charge to the jury

was erroneous, and as a result, he is entitled to a new trial.

      Our review of a challenge to a jury charge is well-settled:

      “When reviewing a challenge to a jury instruction, we review the
      charge as a whole to ensure it was a fair and complete
      statement of the law.” Trial courts possess great discretion in
      phrasing jury instructions so long as the law is clearly,
      adequately, and accurately presented to the jury. “[A] trial
      court need not accept counsel’s wording for an instruction, as
      long as the instruction given correctly reflects the law.”

Commonwealth v. Towles, 106 A.3d 591, 607 (Pa. 2014) (internal

citations omitted), cert. denied, 135 S.Ct 1494 (U.S. 2015).

      Biggs claims the court’s identification charge failed to clearly inform

the jury “there was no in court identification testimony presented by the

Commonwealth.” Biggs’ Brief at 34. He explains:

      Neither Lakeisha Jessie nor Kimberly Jessie made an in court
      identification of [Biggs] as the perpetrator of the crime. Only
      one witness testified before the grand jury even though both
      women gave signed statements to police identifying [Biggs] on
      the night of the incident.       There were inconsistencies with
      witness testimony at trial and these inconsistencies are not
      merely questions of fact for the jury’s resolution. They are
      properly presented to the jury for resolution only after it has
      been fully instructed by the trial court with regard to the manner
      in which it is to consider identification testimony and
      inconsistencies in the testimony.

Biggs’ Brief at 34 (record citation omitted).

      The trial court initially instructed the jury as follows:

            Now, in their testimony, Lakeisha Jessie and Kimberly
      Jessie have identified the defendants as persons who committed
      the crime. In evaluating their testimony in addition to the other
      instructions I provided to you for judging testimony of witnesses,


                                      - 12 -
J-S20039-17


      you should consider the following factors: Did the witness have
      a good opportunity to observe the perpetrator of the offense;
      was there sufficient lighting for them to make their observation;
      where (sic) they close enough to the individual to note their
      facial and other physical characteristics as well as any clothing
      they were wearing; have they made prior identification[s] of the
      defendant as perpetrator of these crimes or at any other
      proceedings; was their identification positive or was it qualified
      by any hedging or inconsistencies; during the course of this case
      did the witness identify anyone else as [a] perpetrator.

             In considering whether or not to accept testimony of
      Lakeisha Jessie and/or Kimberly Jessie you should consider all
      the circumstances under which the identification[s] were made.

                                    ****

            You cannot find defendant guilty unless you are satisfied
      beyond a reasonable doubt by all the evidence, direct and
      circumstantial, not only that the crime was committed, but that
      it was the defendant who committed it.

N.T., 1/28/2015, at 15-17.      At the conclusion of the charge, the court

conducted a brief sidebar discussion with counsel, and then returned with

the following additional instructions concerning identification evidence:

             And as for the instruction I gave you regarding
      identification testimony by the witnesses that I mentioned to you
      previously, I want to make it clear that that instruction which
      starts off with “in their testimony the witnesses have identified
      the defendant as [the] person who committed the crime”, that
      refers to the previous identification done to the police and
      statements that were recorded by the police which were
      presented to the witness in court. And I’m referring to their
      previous identification.

            That’s what that instruction which deals with identification
      testimony that I read to you and it applies to the witness that I
      gave to you which previously were Lakeisha Jessie, Kimberly
      Jessie, and I believe, I just covered Lakeisha Jessie and Kimberly
      Jessie.




                                    - 13 -
J-S20039-17



Id. at 29. After the jury retired for deliberations, Yates’s attorney objected

to the court’s re-instruction, requesting the court specifically instruct the

jury “there was no identification evidence presented from either of these two

witnesses in court[.]” Id. at 32. Further, he complained the recharge was

inadequate because it was up to the Commonwealth to prove “whether or

not these two women identified these two defendants as the doers,” and

that “the jury has now been instructed that [the witnesses] did in fact do

that at some point.” Id. Biggs’ attorney joined in Yates’s objection.    See

id. at 33. However, the court determined the instruction was proper. See

id. at 35.

      We find no reason to disagree with the trial court’s ruling. Although

the court initially misstated that Lakeisha and Kimberly had identified Biggs

and Yates in their trial testimony, its recharge made clear that the witnesses

identified the co-defendants only in their prior statements to police.    The

court had earlier instructed the jury that it could accept those prior

inconsistent statements in judging the witnesses’ credibility, and could

“regard [that] evidence as proof of the truth of anything that the witness

said in the earlier statement.” Id. at 21. Absent any citation to authority,

Biggs seems to imply the trial court was required to explicitly instruct the

jury that “there was no in court identification testimony presented by the

Commonwealth.”      Biggs’ Brief at 34.      We disagree.   Here, the court’s

instruction “clearly, adequately, and accurately” presented the law to the




                                    - 14 -
J-S20039-17



jury. Towles, supra. That is all that is required, and Biggs is entitled to no

relief on this claim.

      In his final issue, Biggs challenges the discretionary aspects of his

sentence. He argues the aggregate sentence imposed by the trial court was

“unreasonable     and   manifestly   excessive,   not   reflecting    a   proper

consideration of the history, character and condition of [Biggs].” Biggs’ Brief

at 43. Moreover, Biggs claims the sentence was “impermissibly based solely

on the nature and circumstances of the crime,” factors which are already

contemplated in the sentencing guidelines.     Id. at 44.    Specifically, Biggs

contends the court failed to consider the factors set forth in 42 Pa.C.S. §§

9721 and 9725 before imposing a sentence of total confinement, and failed

to state sufficient reasons for the sentence imposed pursuant to Pa.R.Crim.P.

704(C)(2). See id. at 45-46.

      It is well-established that “[a] challenge to the discretionary aspects of

a sentence must be considered a petition for permission to appeal, as the

right to pursue such a claim is not absolute.”     Commonwealth v. Hoch,

936 A.2d 515, 518 (Pa. Super. 2007) (citation omitted).              Here, Biggs

complied with the procedural requirements for this appeal by filing a timely

post-sentence motion for modification of sentence and subsequent notice of

appeal, and by including in his appellate brief a statement of reasons relied

upon for appeal pursuant to Commonwealth v. Tuladziecki, 522 A.2d 17

(Pa. 1987), and Pa.R.A.P. 2119(f). See Commonwealth v. Edwards, 71



                                     - 15 -
J-S20039-17


A.3d 323, 329-330 (Pa. Super. 2013), appeal denied, 81 A.3d 75 (Pa.

2013).

       However, the sentencing issues Biggs raises on appeal were not

included in his motion for modification of sentence.       Rather, in his post-

sentence motion, Biggs simply listed several mitigating factors, and

requested the court impose a new sentence “wherein the punishment for the

Prohibited Possession of a Firearm shall run concurrently to all the remaining

charges.”    Motion for Reconsideration of Sentence, 7/24/2015, at 2.      It is

well-established that a defendant must raise each specific sentencing claim

in either his post-sentence motion or during his sentencing hearing in order

to preserve the claims for appellate review.       Bullock, supra, 948 A.2d at

826.     Because Biggs did not give the sentencing court the opportunity to

modify its sentence based on the reasons raised in his brief, the claims are

waived on appeal.10 Id. See also Commonwealth v. Reeves, 778 A.2d
691, 692-693 (Pa. Super. 2001).

____________________________________________


10
   We note that, even if we were to find Biggs’ sentencing claims were
preserved, and they presented substantial questions for appellate review, we
would conclude no relief is warranted. The court’s lengthy statement at
Biggs’ sentencing hearing reflects its consideration of the factors set forth in
Section 9721 and 9725. See N.T., 7/22/2016, at 53-57. Moreover, in its
opinion, the trial court further explained it was “understandably concerned
with public safety and welfare” due to the “severity of the crime” and the co-
defendants’ “extreme recklessness … in opening fire in a well-populated
residential area in a large city[.]” Trial Court Opinion, 6/27/2016, at 16.
The Pennsylvania Supreme Court has stated: “As long as the trial court’s
reasons demonstrate that it weighed the Sentencing Guidelines with the
(Footnote Continued Next Page)


                                          - 16 -
J-S20039-17


      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/12/2017




                       _______________________
(Footnote Continued)

facts of the crime and the defendant’s character in a meaningful fashion, the
court’s sentence should not be disturbed.” Commonwealth v. Begley, 780
A.2d 605, 643 (Pa. 2001). Our review of the record reveals the trial court
properly complied with this mandate.



                                           - 17 -